DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-15 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,046,666 to Wei et al. (“Wei”) in view of U.S. Patent No. 9,520,580 to Sayre et al. (“Sayre”).
Regarding claim 1, Wei teaches an aircraft comprising a fuselage comprising a plurality of panels adapted to define an aerodynamic shape for a cockpit or a cargo hold of said aircraft (Col. 6, lines 21-24; Col. 13, lines 45-50; FIG. 1B); at least one wing structurally connected to said fuselage and adapted to allow flying of said aircraft, said at least one wing comprising a 
Wei does not explicitly teach wherein said first structural batteries and/or said second structural batteries are integrated in a sandwich structure, said sandwich structure comprising a core, a first skin and a second skin; said core comprising a reinforced shaped structure; said first skin and said second skin being laminar and applied respectively on opposite planar surfaces of said core; wherein said first skin comprises an anode and a cathode of a respective structural battery, and wherein said second skin comprises a further anode and a further cathode of a respective further structural battery.
Sayre teaches an aircraft, comprising structural batteries constituting surfaces of the wings and fuselage (Col. 11, lines 37-47), wherein said first structural batteries and/or said second structural batteries are integrated in a sandwich structure (Col. 2, lines 5-9 and lines 51-67; Col. 7, line 63 to Col. 8, line 5), said sandwich structure comprising a core, a first skin and a second skin (Col. 7, line 63 to Col. 8, line 5); said core comprising a reinforced shaped structure (Col. 7, line 63 to Col. 8, line 5; Col. 10, lines 24-26); said first skin and said second skin being laminar and applied respectively on opposite planar surfaces of said core (Col. 7, lines 48-50; Col. 7, line 63 to Col. 8, line 5); wherein said first skin comprises an anode and a cathode of a respective structural battery, and wherein said second skin comprises a further anode and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei such that said first structural batteries and/or said second structural batteries are integrated in a sandwich structure; said first skin and said second skin being laminar and applied respectively on opposite planar surfaces of said core; wherein said first skin comprises an anode and a cathode of a respective structural battery, and wherein said second skin comprises a further anode and a further cathode of a respective further structural battery- as taught by Sayre- in order to optimize both energy functionality and structural strength. 
Regarding claim 2, the combination of Wei and Sayre teaches wherein said first structural batteries and said second structural batteries comprise multi-functional composite materials adapted to withstand mechanical loads and to store and transfer electrical energy (Wei at Col. 5, lines 22-37).
Regarding claim 4, the combination of Wei and Sayre teaches wherein said at least one panel comprises said sandwich structure (Sayre at Col. 7, lines 48-50; Col. 7, line 63 to Col. 8, line 5).
Regarding claim 5, the combination of Wei and Sayre teaches wherein said at least one wing comprises a leading edge (Wei at FIG. 1B), and wherein wing surfaces adjacent to said leading edge comprise said sandwich structure (Wei at Col. 12, line 59 to Col. 13, line 57; Col. 6, lines 21-24 saying that the structural battery makes up “at least a portion” of the wings, and any wing portion is adjacent to the leading edge; see also Sayre at Col. 11, lines 37-47).

	Regarding claim 9, the combination of Wei and Sayre teaches each and every element of claim 1 as discussed above, and Wei teaches that said second structural batteries make up “at least a portion” of the fuselage (Col. 6, lines 21-24), but the combination of Wei and Sayre does not explicitly teach wherein said second structural batteries constitute at least 80% of a total surface of said panels of said fuselage.  
	It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the second structural batteries constituting at least 80% of a total surface of said panels of said fuselage. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wei and Sayre combination such that the second structural batteries constitute at least 80% of a total surface of the panels of the fuselage, in order to store enough electrical energy to power the aircraft.	
Regarding claim 12, the combination of Wei and Sayre teaches wherein said propulsion system includes at least one propeller (Wei at FIG. 1B). 
	Regarding claim 13, the combination of Wei and Sayre teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the aircraft has a maximum take-off weight comprised between 1000 kg and 2000 kg. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wei and Sayre combination so that it has a maximum take-off weight comprised between 1000 kg and 2000 kg, in order to increase capacity and thus utilization of the aircraft.
Regarding claim 14, the combination of Wei and Sayre teaches wherein the core of the sandwich structure comprises a hexagonal cell structure (Col. 10, lines 24-26; Col. 7, line 63 to Col. 8, line 5). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Sayre as applied to claim 1 above, and further in view of KR 20160115864 to Kim et al. (“Kim”) (see copy of Kim, including English translation of the Abstract, filed by applicant on May 8, 2019).
Regarding claim 7, the combination of Wei and Sayre teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein said at least one wing comprises lower wing surfaces and upper wing surfaces, wherein said structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said structural batteries.
Kim teaches an aircraft, wherein said at least one wing comprises lower wing surfaces and upper wing surfaces, wherein said first structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said first structural batteries (Abstract). 
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Sayre as applied to claim 1 above, and further in view of U.S Publication No. 2015/0044572 to Hucker et al. (“Hucker”).
Regarding claim 8, the combination of Wei and Sayre teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein said at least one wing comprises fixed wing surfaces and movable wing surfaces, said movable wing surfaces being configured for the maneuver of said aircraft during flight of said aircraft, and wherein said movable wing surfaces are realized free of said structural batteries.
Hucker teaches an aircraft, wherein said at least one wing comprises fixed wing surfaces and movable wing surfaces, said movable wing surfaces being configured for the maneuver of said aircraft during flight of said aircraft, and wherein said movable wing surfaces are realized free of said structural batteries (¶¶ [0029], [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wei and Sayre combination such that said at least one wing comprises fixed wing surfaces and movable wing surfaces, said movable wing surfaces being configured for the maneuver of said aircraft during flight of said aircraft, and wherein said movable wing surfaces are realized free of said structural batteries, as taught by Hucker, in order see also Wei at Col. 7, line 54 to Col. 8, line 10, providing further motivation to leave movable wing surfaces free of structural batteries).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Sayre as applied to claim 1 above, and further in view of U.S. Publication no. 2016/0023773 to Himmelmann et al. (“Himmelmann”). 
Regarding claim 10, the combination of Wei and Sayre teaches each and every element of claim 1 as discussed above, but it does not explicitly teach at least one internal combustion engine, said internal combustion engine being associated with said at least one electric motor to realize a hybrid propulsion system. 
Himmelmann teaches an aircraft, wherein said propulsion system further comprises at least one internal combustion engine (12), said internal combustion engine being associated with said at least one electric motor (14) to realize a hybrid propulsion system (FIG. 1; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wei and Sayre combination by further including the thermal motor, said thermal motor being associated with said at least one electric motor to realize a hybrid propulsion system, as taught by Himmelmann, in order to provide more power to the aircraft and thus extend its endurance and range (see also Hucker at ¶ [0034], providing further motivation to include structural batteries in a hybrid aircraft).
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Sayre as applied to claim 1 above, and further in view of U.S. Publication No. 2017/0271711 to Benthien et al. (“Benthien”).
Regarding claim 11, the combination of Wei and Sayre teaches each and every element of claim 1 as discussed above, and Wei appears to teach wherein said cockpit is configured to 
Benthien teaches an aircraft comprising structural batteries (Abstract), wherein the cockpit is configured to accommodate at least one passenger (¶ [0003], FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wei and Sayre combination such that the cockpit is configured to accommodate at least one passenger, as taught by Benthien, in order to fly more people and thus increase utilization of the aircraft.
Regarding claim 15, the combination of Wei, Sayre, and Benthien teaches each and every element of claim 11 as discussed above. Benthien appears to teach the cockpit is configured to accommodate at least four passengers (¶ [0003], FIG. 4), but it does not explicitly teach that the cockpit is configured to accommodate at least four passengers.
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the cockpit being configured to accommodate at least four passengers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wei, Sayre, and Benthien combination and configure the cockpit so that it fits at least four passengers, in order to fly more people and thus increase utilization of the aircraft.
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are moot in light of the new ground of rejection.
Applicant’s arguments are directed to Wei’s teaching of a sandwich structure. In light of applicant’s amendments filed September 24, 2021, however, claim 1 is now being rejected under 35 U.S.C. as being unpatentable over Wei in view of Sayre. As detailed above, the combination of Wei and Sayre teaches each and every element of amended claim 1. Particularly, Sayre teaches first structural batteries and/or said second structural batteries are integrated in a sandwich structure (Col. 2, lines 5-9 and lines 51-67; Col. 7, line 63 to Col. 8, line 5), said sandwich structure comprising a core, a first skin and a second skin (Col. 7, line 63 to Col. 8, line 5); said core comprising a reinforced shaped structure (Col. 7, line 63 to Col. 8, line 5; Col. 10, lines 24-26); said first skin and said second skin being laminar and applied respectively on opposite planar surfaces of said core (Col. 7, lines 48-50; Col. 7, line 63 to Col. 8, line 5); wherein said first skin comprises an anode and a cathode of a respective structural battery, and wherein said second skin comprises a further anode and a further cathode of a respective further structural battery (Col. 3, lines 9-10; Col. 7, line 63 to Col. 8, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei such that said first structural batteries and/or said second structural batteries are integrated in a sandwich structure; said first skin and said second skin being laminar and applied respectively on opposite planar surfaces of said core; wherein said first skin comprises an anode and a cathode of a respective structural battery, and wherein said second skin comprises a further anode and a further cathode of a respective further structural 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            /Nicholas McFall/Primary Examiner, Art Unit 3644